              Case 4:18-cv-07661-HSG Document 1 Filed 12/20/18 Page 1 of 11




1    Stephen M. Gallenson, CSB #104447
     ANDRIAN & GALLENSON
2    1100 Mendocino Avenue
     Santa Rosa, California 95401
3
     (707) 527-9381
4

5    Attorneys for Plaintiff,
     HUEDELL FREEMAN
6

7

8

9

10                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11

12

13    HUEDELL FREEMAN,                                CASE NO.

14                            Plaintiff,              UNLIMITED CIVIL CASE
15
                 vs.                                  COMPLAINT FOR VIOLATIONS OF
16                                                    CIVIL RIGHTS AND FOR DAMAGES
                                                      AND INJUNCTIVE RELIEF
17

18    CITY OF ROHNERT PARK, a                         JURY TRIAL DEMANDED
      government agency; ROHNERT PARK
19
      DEPARTMENT OF PUBLIC SAFETY; a
20    government agency, BRANDON “JACY”
      TATUM, an individual; JOSEPH
21    HUFFAKER, an individual; DAVID
      SUTTER, an individual; BRIAN
22    MASTERSON an individual; and DOES
      1-25 inclusive,
23
                        Defendants.
24    _________________________________

25                                     JURISDICTION AND VENUE

26          1.         This action arises under Title 42 of the United States Code section 1983,

27   and the Fourth, Fifth, and Fourteenth Amendments of the United States Constitution.

28   ///
                                             -1-
      COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS AND FOR DAMAGES AND INJUNCTIVE RELIEF
              Case 4:18-cv-07661-HSG Document 1 Filed 12/20/18 Page 2 of 11




1    Jurisdiction is conferred upon the Court by Title 28 of the United States Code sections

2    1331, and 1343.

3           2.     Venue is proper in this District pursuant to Title 28 of the United States

4    Code section 1391(b)(2) because the Northern District of California is the judicial district

5    in which a substantial part of the events or omissions giving rise to the claim occurred

6    and in which the parties to this litigation reside.

7           3.     On June 27, 2017, pursuant to California Government Code section 910,

8    Plaintiff timely filed a claim for damages against the City of Rohnert Park. (Exhibit A.)

9    On July 25, 2017, the City of Rohnert Park denied the claim. (Exhibit B.)

10                                             PARTIES

11          4.     Plaintiff HUEDELL FREEMAN (hereinafter “Plaintiff”) presently is, and at

12   all times herein mentioned was, a resident of Mendocino County, California, and a citizen

13   of the United States.

14          5.     Defendant, CITY OF ROHNERT PARK (hereinafter “City”) is a

15   governmental entity, duly organized and existing under the laws of the State of California.

16          6.     Defendant, ROHNERT PARK DEPARTMENT OF PUBLIC SAFETY

17   (hereinafter “RPDPS”), is and was, at all times mentioned herein, a municipal entity duly

18   organized and existing under the laws of the State of California.

19          7.     Defendants BRANDON “JACY” TATUM (hereinafter “Tatum”), BRIAN

20   MASTERSON (hereinafter “Masterson”), JOSEPH HUFFAKER (hereinafter “Huffaker”)

21   and DAVID SUTTER (hereinafter “Sutter”) are, or at the time of the events herein were,

22   employed by Defendants City and RPDPS and are sued in their individual capacities. At

23   all times referenced herein Defendant Masterson was the Chief of RPDPS. In engaging

24   in the conduct described herein, said Defendants acted under color of law and in the

25   course and scope of their employment by Defendants City and RPDPS.

26          8.     Plaintiff is ignorant of the true names and/or capacities of Defendants sued

27   herein as Does 1 through 25, inclusive, and therefore sues such Defendants by fictitious

28   names. Plaintiff is informed and believes that DOES 1 through 25, and each of them,
                                            -2-
     COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS AND FOR DAMAGES AND INJUNCTIVE RELIEF
             Case 4:18-cv-07661-HSG Document 1 Filed 12/20/18 Page 3 of 11




1    were responsible in some manner for the acts or omissions alleged herein. Plaintiff will

2    seek leave to amend this complaint to add their true names and capacities when they

3    have been ascertained.

4          9.       In doing the acts and/or omissions alleged herein, Defendants, and each

5    of them, acted under color of authority and/or under color of state law, and in concert

6    with each other.

7          10.      Defendants Tatum, Huffaker, Sutter and Does 1 through 25 conspired to

8    achieve a common goal and/or acted in concert to achieve said goal. In doing the acts

9    and omissions alleged herein, Defendants, and each of them, conspired and/or acted in

10   furtherance of the conspiracy to a) unlawfully detain and stop Plaintiff and seize his

11   property, and b) deprive Plaintiff of his property without due process of law and through

12   the outrageous abuse of police powers.

13

14                                   FACTUAL BACKGROUND

15         11.      On December 29, 2016, at approximately 1:40 p.m. Sergeant Brandon

16   “Jacy” Tatum and Officer Joseph Huffaker were “on duty” traveling on Highway 101 near

17   Cloverdale in a marked RPDPS patrol vehicle. Cloverdale is approximately 40 miles

18   north of Rohnert Park and well outside the jurisdiction of RPDPS. (Incident Report

19   attached as Exhibit C.)

20         12.      Plaintiff is and was, at all times material to this complaint, properly licensed

21   in Mendocino County to cultivate and possess marijuana as part owner of a dispensary

22   in Mendocino County. He also is and was, at all times material to this complaint, a

23   contributing member of the Higher Path dispensary in Sherman Oaks, in the County of

24   Los Angeles.

25         13.      At the time of his detention, Plaintiff had just begun the lengthy journey

26   south to deliver approximately forty-seven pounds of packaged marijuana to the Higher

27   Path dispensary in Southern California. He was traveling in a rental car with the

28   marijuana appropriately packaged, sealed, and stored in the trunk.
                                            -3-
     COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS AND FOR DAMAGES AND INJUNCTIVE RELIEF
              Case 4:18-cv-07661-HSG Document 1 Filed 12/20/18 Page 4 of 11




1           14.    Plaintiff was traveling southbound on Highway 101 while Defendants

2    Tatum and Huffaker were traveling northbound. Defendant Huffaker claimed that he saw

3    Plaintiff’s right tires briefly touch the fog-line twice and that, on that basis, he and

4    Defendant Tatum decided to conduct an enforcement stop based on a violation of

5    Vehicle Code section 21658(a), failure to maintain lane. After they passed Plaintiff

6    traveling in the opposite direction, Defendants made an abrupt U-turn, crossing the wide

7    grassy median onto the southbound roadway. They immediately activated their lights,

8    and initiated a traffic stop near the town of Asti, California. (Exhibit C)

9           15.    Plaintiff’s tires did not touch the fog-line as reported. Even if they had, such

10   an act is not unlawful. Plaintiff is informed and believes, and on that bases alleges herein,

11   that it is not typical for officers like Defendants Tatum and Huffaker to conduct routine

12   traffic infraction stops so far outside of their city’s jurisdiction, unless that stop is a pre-

13   textual stop to conduct a criminal investigation into marijuana-related activities.

14          16.    Upon contact with Plaintiff, Defendants Tatum and Huffaker did not write a

15   citation for touching the fog-line but instead immediately began a marijuana investigation,

16   asking Plaintiff if there was marijuana in the car. (Exhibit C)

17          17.    Plaintiff informed Defendants he had marijuana in the car and that he was

18   bringing it to a dispensary in Sherman Oaks, California, called the Higher Path. Plaintiff

19   was carrying all necessary paperwork that existed at that time to show he was

20   transporting marijuana lawfully under state law and showed Defendants the

21   documentation that demonstrated the marijuana was legally cultivated and possessed.

22   This paperwork included evidence of the lawful origin of the marijuana as well as the

23   destination, and demonstrated the marijuana was legally grown under a permit issued

24   by the Mendocino Sheriff’s Department. Defendant Huffaker told Plaintiff he did not have

25   any paperwork specifically allowing marijuana transportation, which Huffaker knew was

26   not available at that time to persons transporting marijuana. Plaintiff informed Huffaker

27   that he believed the documents he had allowed him to lawfully transport marijuana.

28   (Exhibit C)
                                            -4-
     COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS AND FOR DAMAGES AND INJUNCTIVE RELIEF
              Case 4:18-cv-07661-HSG Document 1 Filed 12/20/18 Page 5 of 11




1           18.    During the detention Defendant Huffaker contacted Colin Stewart at the

2    Higher Path dispensary, who confirmed that Plaintiff was a member-cultivator for the

3    collective and that he was expected to be delivering marijuana in the next day or two.

4    Defendant Huffaker also contacted Plaintiff’s attorney, Hannah Nelson, who confirmed

5    that Plaintiff was a licensed and lawful cultivator of marijuana in Mendocino County and

6    that he legitimately belonged to, and was a designated provider for, the Higher Path. Ms.

7    Nelson also offered to put Defendants Huffaker and Tatum in contact with a Mendocino

8    County official who would verify that Plaintiff was acting lawfully in transporting medical

9    marijuana. Defendants declined the invitation.

10          19.    Defendants Huffaker and Tatum searched Plaintiff’s rental car and found

11   forty-seven pounds of medical marijuana in the trunk. Without contacting a City Attorney,

12   Deputy District Attorney, or Magistrate, Defendants seized all of it. (Exhibit C.)

13          20.    No citation was issued for failing to maintain the lane, though a citation was

14   issued for possession of marijuana. Criminal charges were never filed in connection with

15   the seized marijuana.

16          21.    On January 4, 2017, Attorney Nelson, wrote a letter to Defendants RPDPS,

17   Tatum, and Huffaker, describing the stop and her interaction with Defendant Huffaker.

18   She also outlined all of the reasons why the marijuana was lawfully transported and

19   should not have been seized. (Nelson, Letter to Rohnert Park Police Department

20   (January 4, 2017), attached as Exhibit D.) She requested the marijuana be returned

21   immediately. Instead Plaintiff was notified that the marijuana had already been

22   destroyed. Plaintiff is informed and believes, and on that basis alleges herein, that no

23   destruction order was ever filed with the Sonoma County Superior Court relating to

24   Plaintiff’s marijuana.

25          22.    All of the above occurred without a warrant and without probable cause to

26   believe Plaintiff had committed a crime under California state law.

27   ///

28   ///
                                             -5-
      COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS AND FOR DAMAGES AND INJUNCTIVE RELIEF
                Case 4:18-cv-07661-HSG Document 1 Filed 12/20/18 Page 6 of 11




1              23.   At all times mentioned herein regarding the actions of Defendants Huffaker

2    and Tatum regarding the unlawful detention of Plaintiff and subsequent search and

3    seizure, Defendants acted intentionally and with reckless disregard for the truth.

4              24.   Plaintiff is informed and believes, and on that basis alleges herein, that

5    Defendants City of Rohnert Park, RPDPS and Masterson were aware of and condoned

6    the pre-texual stops of motorists traveling on the highway outside of Defendant City’s

7    jurisdiction in order to collect for themselves the substantial revenue that can be obtained

8    from forfeitures of marijuana and U.S. Currency.

9              25.   Plaintiff is informed and believes, and on that basis alleges herein, that

10   Defendants Huffaker and Tatum initiated the stop based on information they had

11   received from an unnamed source, and that that information was deliberately withheld

12   from the Incident Report prepared by Defendant Huffaker and approved by Defendant

13   Sutter.

14             26.   Plaintiff is informed and believes, and on that basis alleges herein, that

15   Defendants City, RPDPS and Masterson conducted an internal investigation relative to

16   the above-stated facts and that these Defendants did not counsel or discipline

17   Defendants Huffaker and Tatum in any way for their conduct. Plaintiff is informed and

18   believes, and on that basis alleges herein, that the final decision-makers of Defendants

19   City and RPDPS supported and ratified the conduct of Defendants Huffaker and Tatum

20   related to Plaintiff on December 29, 2016.

21             27.   Plaintiff is informed and believes, and on that basis alleges herein, that

22   Defendants City, RPDPS and Masterson had a policy of promoting and giving awards to

23   its officers based on the amount of revenue each officer created by civil asset forfeitures.

24   Such a policy, promulgated by Defendants City and RPDPS, created an environment

25   that incentivized officers to make as many detentions and seizures of cash and marijuana

26   as possible without any regard for the constitutional rights of individuals contacted by

27   RPDPS officers. Plaintiff is informed and believes that said policy motivated Officers

28   ///
                                             -6-
      COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS AND FOR DAMAGES AND INJUNCTIVE RELIEF
              Case 4:18-cv-07661-HSG Document 1 Filed 12/20/18 Page 7 of 11




1    Huffaker and Tatum to unlawfully detain and search Plaintiff and unlawfully seize his

2    personal property, to wit, forty-seven pounds of medical marijuana.

3           28.    As to the conduct described herein, Defendants Huffaker, Tatum, Sutter,

4    and Does 1through 25 acted willfully, wantonly, maliciously, oppressively, and with

5    conscious disregard and deliberate indifference to Plaintiff’s rights.

6
                               FIRST CAUSE OF ACTION
7
                         42 U.S.C. § 1983 – Unlawful Detention
8         Defendants Huffaker, Tatum, Sutter, Masterson, RPDPS, and Does 1-25

9           29.    Plaintiff hereby alleges and incorporates by reference as though fully set
10   forth herein all prior paragraphs of this complaint.
11          30.    Defendants Huffaker, Tatum, Sutter, and Does 1 through 25 violated
12   Plaintiff’s constitutional right to be free from an unreasonable and unlawful warrantless
13   detention, as guaranteed by the Fourth Amendment of the Constitution. Defendants, and
14   each of them, lacked reasonable suspicion that Plaintiff had committed any crime or
15   traffic infraction when they stopped and detained Plaintiff.
16          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
17

18                            SECOND CAUSE OF ACTION
                      42 U.S.C. § 1983 – Unlawful Search & Seizure
19        Defendants Huffaker, Tatum, Sutter, Masterson, RPDPS, and Does 1-25

20          31.    Plaintiff hereby alleges and incorporates by reference as though fully set
21   forth herein all prior paragraphs of this complaint.
22          32.    Defendants Huffaker, Tatum, Sutter, and Does 1 through 25 violated
23   Plaintiff’s constitutional right to be free from unreasonable and unlawful warrantless
24   searches and seizures, as guaranteed by the Fourth Amendment of the United States
25   Constitution when Defendants searched the trunk of Plaintiff’s vehicle and seized
26   Plaintiff’s marijuana. Defendants lacked probable cause to search the trunk of Plaintiff’s
27   vehicle and seize the marijuana.
28          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                            -7-
     COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS AND FOR DAMAGES AND INJUNCTIVE RELIEF
              Case 4:18-cv-07661-HSG Document 1 Filed 12/20/18 Page 8 of 11




1                               THIRD CAUSE OF ACTION
                             42 U.S.C. § 1983 –Due Process
2          Defendants Huffaker, Tatum, Sutter, Masterson, RPDPS, and Does 1-25
3           33.      Plaintiff hereby alleges and incorporates by reference as though fully set

4    forth herein all prior paragraphs of this complaint.

5           34.      At all times referenced above, Defendants, and each of them, deliberately

6    fabricated and mischaracterized evidence in order to justify and support the detention of

7    Plaintiff and the seizure of Plaintiff’s marijuana all in violation of Plaintiff’s right to due

8    process of law under the Fifth and Fourteenth Amendments to the United States

9    Constitution.

10          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

11
                               FOURTH CAUSE OF ACTION
12
                       42 U.S.C. § 1983 – Substantive Due Process
13         Defendants Huffaker, Tatum, Sutter, Masterson, RPDPS, and Does 1-25

14          35.      Plaintiff hereby alleges and incorporates by reference as though fully set
15   forth herein all prior paragraphs of this complaint.
16          36.      The acts of Defendants as described herein shock the conscience and
17   constitute an outrageous abuse of police power. As a result of said acts, Plaintiff was
18   deprived of substantive due process in violation of the Fourteenth Amendment to the
19   United States Constitution.
20          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
21

22                               FIFTH CAUSE OF ACTION
                       42 U.S.C. § 1983 – Procedural Due Process
23         Defendants Huffaker, Tatum, Sutter, Masterson, RPDPS, and Does 1-25

24          37.      Plaintiff hereby alleges and incorporates by reference as though fully set
25   forth herein all prior paragraphs of this Complaint.
26          38.      Defendants deprived Plaintiff of his lawfully possessed property without
27   due process of law. Plaintiff’s property was seized without giving him the right to contest
28
                                            -8-
     COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS AND FOR DAMAGES AND INJUNCTIVE RELIEF
              Case 4:18-cv-07661-HSG Document 1 Filed 12/20/18 Page 9 of 11




1    the confiscation of his property through a forfeiture proceeding or other procedure that

2    would provide a fair hearing and due process of law.

3           39.    Plaintiff is protected from government takings without due process of law

4    by the Fifth and Fourteenth Amendment of the United States Constitution. By taking

5    Plaintiff’s property and not making an accurate report of the event, or initiating forfeiture

6    proceedings that would provide a fair hearing for Plaintiff to contest the government

7    taking of his property, Plaintiff was deprived by Defendants of procedural due process of

8    law in violation of the Fourteenth Amendment.

9           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

10
                                   SIXTH CAUSE OF ACTION
11
                              42 U.S.C. § 1983 – Municipal Liability
12                            The City of Rohnert Park and RPDPS

13          40.    Plaintiff hereby alleges and incorporates by reference as though fully set

14   forth herein all prior paragraphs of this Complaint.

15          41.    As against Defendants City and RPDPS, Plaintiff further alleges that the

16   acts and/or omissions alleged in this Complaint herein are indicative and representative

17   of a repeated course of conduct by members of RPDPS tantamount to a custom, policy,

18   or repeated practice of condoning and tacitly encouraging the abuse of police authority

19   and disregard for the constitutional rights of citizens. Plaintiff is informed and believes

20   that the acts or omissions of defendants as alleged herein regarding the unlawful

21   detention and search and seizure were caused by (1) inadequate and arbitrary training,

22   supervision and discipline of officers by RPDPS; (2) RPDPS’s failure to promulgate

23   appropriate policies with respect to traffic stops and warrantless searches and seizures;

24   (3) the deliberate indifference of RPDPS to citizen’s rights under the Fourth, Fifth and

25   Fourteenth Amendments to the United States Constitution; (4) customs or de facto

26   policies of RPDPS; and (5) ratification of such policies by final decision makers of the

27   RPDPS. These failures and actions constitute deliberate indifference on the part of

28   RPDPS to its obligations to insure the preservation and protection of an individual’s
                                            -9-
     COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS AND FOR DAMAGES AND INJUNCTIVE RELIEF
              Case 4:18-cv-07661-HSG Document 1 Filed 12/20/18 Page 10 of 11




1    constitutional rights. Plaintiff is informed and believes, and on that basis alleges herein,

2    that Defendant City knew or should have known that its acts and omissions would likely

3    result in a violation of the Constitutional rights of a person in Plaintiff’s situation, and

4    Defendant City’s acts and omissions were a substantial factor in the deprivation of

5    Plaintiff’s constitutional rights and the damages he suffered.

6           42.      Plaintiff is informed and believes, and on that bases alleges herein, that

7    Defendants RPDPS and City had a policy of promoting and giving awards to its officers

8    based on criteria related to the amount of marijuana and U.S. currency seized for the

9    purpose of asset forfeiture actions, and that such policy created an environment that

10   incentivized RPDPS officers to make as many traffic stops as possible, within or outside

11   of their jurisdiction, in the search for people transporting marijuana, without proper

12   consideration of the constitutional rights of individuals contacted by RPDPS officers.

13   Plaintiff is informed and believes, and on that basis alleges herein, that said policy

14   motivated Officers Huffaker and Tatum to unlawfully detained and search Plaintiff, and

15   to unlawfully seize his marijuana.

16          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

17

18                                            PRAYER FOR RELIEF

19          WHEREFORE, Plaintiffs demand judgment against the Defendants and the

20   following relief:

21                1) For appropriate injunctive relief designed to prevent and deter future

22                   unlawful detentions and seizure of property, during traffic stops, by agents

23                   and employees of the City of Rohnert Park, Jacy Tatum, Joseph Huffaker

24                   and other co-conspirators to be identified.

25                2) For compensatory damages, in an amount according to proof;

26                3) For general damages, in an amount according to proof;

27                4) For an award of punitive and exemplary damages against individual

28                   defendants in an amount according to proof;
                                            - 10 -
      COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS AND FOR DAMAGES AND INJUNCTIVE RELIEF
            Case 4:18-cv-07661-HSG Document 1 Filed 12/20/18 Page 11 of 11




1            5) For an award for costs, expenses of suit, including reasonable attorneys’

2                fees, pursuant to 42 U.S.C. § 1988;

3            6) For such additional and further relief which the Court deems just and

4                proper.

5

6                                   JURY TRIAL DEMANDED

7         Plaintiff requests a jury trial on all issues so triable.

8

9    Dated: December 20, 2018

10                                              Respectfully submitted,

11

12                                              ________/s/__________
                                                ANDRIAN & GALLESON
13
                                                Stephen M. Gallenson
14                                              Attorneys for Plaintiffs

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           - 11 -
     COMPLAINT FOR VIOLATIONS OF CIVIL RIGHTS AND FOR DAMAGES AND INJUNCTIVE RELIEF
